Action to recover for services rendered as a dancing and acrobatic instructor. A jury’s verdict in favor of plaintiff as against defendant Thomas F. McNally was set aside and the complaint dismissed. There is ample proof that said defendant obligated himself to pay for the services. Judgment in favor of defendant Thomas F. McNally reversed on the law and the facts, with costs; verdict against defendant Thomas F. McNally reinstated, and judgment directed to be entered in favor of plaintiff against said Thomas F. McNally • accordingly, with costs. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.